 



Exhibit 10(18)

AMERADA HESS CORPORATION
1185 Avenue of the Americas
New York, New York 10036


May 17, 2001

JOHN B. HESS
Chairman of the Board
(212) 536-8514
FAX: (212) 536-8494


Mr. John Rielly
17 Sherbrook Drive
Berkeley Heights, New Jersey 07922-2345


Dear Mr. Rielly:


This letter will confirm our understanding concerning your participation in the
Amerada Hess Corporation Pension Restoration Plan (the “PRP”) and the deferred
compensation you will receive in connection with your employment by Amerada Hess
Corporation (the “Corporation”) as Vice President and Controller on April 2,
2001.

The Compensation Committee of the Corporation’s Board of Directors has
determined that you will receive Prior Service (as defined in Section 4.1 of the
PRP) for 16 1/2 years of related experience with Ernst & Young LLP (“E&Y”)
acquired prior to the date of your employment by the Corporation for the purpose
of determining PRP benefits, provided, however, that the service requirements
for vesting and early retirement under the PRP shall be based on actual service
with the Corporation.

In general, PRP benefits are calculated as a life annuity based on the formula
of the Corporation’s Employees’ Pension Plan (the “Pension Plan”) as though your
Prior Service counted under that plan, and there were no legal limits on
qualified plan benefits or annual compensation. The resulting amount is reduced
as necessary to account for any payment before age 65 or in any form other than
a life annuity based on the actuarial factors used to determine Pension Plan
benefits. Then the amount is reduced by subtracting any benefits payable from
the Pension Plan. Finally, the PRP amount is reduced by:

      “. . . the monthly benefit actually payable to or on behalf of the Member
under the qualified and nonqualified pension plans of any prior employers
derived from periods of employment with such employers for which credit for
Prior Service was granted, or such amounts as would be payable from investments
made with the proceeds of lump sum payments received by the Member from such
other plans in a manner determined by the Committee at the time credit for such
Prior Service is granted . . . .”

You have advised us that the only pension you are entitled to receive as a
result of your employment with E&Y is a monthly benefit from the general
employee plan, which is



--------------------------------------------------------------------------------



 



 

Mr. John Rielly May 17, 2001

payable when you eventually retire. The life annuity equivalent of this E&Y
pension will be coordinated with the PRP benefit at the time of your retirement
as described above.

      Nothing contained in the Pension Plan, PRP or this letter shall be
construed as a contract of employment or as changing the normal terms of the
employment relationship.

      To qualify for the deferred compensation payments described above, you
must sign and return the enclosed copy of this letter by July 13, 2001. If you
do not sign and return the letter by then, the deferred compensation payments
will not be made available to you in the future.

      The deferred compensation plan described above is unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974. You would have the status of a general unsecured creditor of the
Corporation with respect to plan payments. The plan constitutes a mere promise
to make benefit payments in the future. Your rights with respect to any such
payments would not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment by your
creditors or the creditors of your beneficiaries.

      Please indicate your acceptance of and agreement to the foregoing by
signing the enclosed copy of this letter in the space provided below and
returning it to me.



  Yours truly,     AMERADA HESS CORPORATION     /s/ JOHN B. HESS


--------------------------------------------------------------------------------

  By: John B. Hess

Accepted and Agreed to by:

/s/ JOHN P. RIELLY


--------------------------------------------------------------------------------

John Rielly

May 17, 2001

--------------------------------------------------------------------------------

Date

- 2 -